SECOND DIVISION
                                BARNES, P. J.,
                            RICKMAN and GOSS, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 15, 2018




In the Court of Appeals of Georgia

 A16A0763. DOHERTY v. BROWN et al.
 A16A0765. SOUTHEASTERN PAIN AMBULATORY SURGERY
     CENTER LLC. v. BROWN et al.
 A16A0766. SOUTHEASTERN PAIN SPECIALISTS, P. C. v.
     BROWN et al.

      BARNES, Presiding Judge.

      In Doherty v. Brown, 339 Ga. App. 567 (794 SE2d 217) (2016) this Court

affirmed the jury’s verdict in favor of the plaintiffs. However, in Southeastern Pain

Specialists, P. C. v. Brown, 303 Ga. 265 (811 SE2d 360) (2018), the Supreme Court

of Georgia reversed this Court’s opinion upon finding that because the evidence did

not support the claim, the trial court had erred in giving an instruction on ordinary
negligence. Id. at 272-273 (2) (b). The Court instructed that this Court “on remand

order a full retrial as to the appellants.” Id. at 266.1

       Thus, we vacate our opinion in these cases and adopt the opinion of our

Supreme Court as our own. In accordance with the directive of the Supreme Court,

the jury’s verdict must be reversed and the case remanded for a new trial.

       Judgment reversed. Rickman and Goss, JJ., concur.




       1
        The plaintiff-appellants in Case No. A16A0764, Brown et al. v. Southeastern
Pain Specialists, et al., did not file a separate petition challenging this Court’s
affirmance of the trial court’s exclusion of certain evidence and denial of their motion
for a mistrial. Thus, as to the evidentiary issues ruled on and asserted in that appeal,
the Supreme Court held that the issues were “beyond the scope of [its] grant of
certiorari” but, “the trial court remains free to revisit its ruling as it considers the
admissibility of evidence on retrial.” Southeastern Pain Specialists at 303 Ga. at 274-
275 (2) (c).

                                             2